Citation Nr: 0527096	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from February 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that determination, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.  
The appellant disagreed with the rating assigned and this 
appeal ensued.  

In May 2003, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.  In December 2003, the Board remanded the case for 
additional evidentiary development.  That development having 
been accomplished, the case is again before the Board for 
appellate consideration.  


FINDING OF FACT

The appellant's service-connected PTSD is manifested by a 
constricted affect, normal speech, no indication of panic 
attacks, no difficulty in understanding complex commands, no 
suicidal ideation, some memory impairment, a depressed mood, 
impaired judgment and impulse control, and an inability to 
establish and maintain effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent 
evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 to 4.130, Diagnostic 
Code 9411 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in August 2001 and February 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Applicable Law and Regulations

By a June 2002 rating decision, the RO established service 
connection for PTSD and assigned a 30 percent evaluation.  
The appellant seeks a higher evaluation.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

PTSD is rated pursuant to the criteria of Diagnostic Code 
9411.  As provided in a General Rating Formula for Mental 
Disorders, Diagnostic Code 9411 for PTSD provides for the 
following ratings at and above the 30-percent level:  

30 percent:  Occupational and social impairment 
with occasional decease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used in discussing the appellant's 
case was a score corresponding to the Global Assessment of 
Functioning (GAF) scale.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Factual Background

In a February 2001 statement, a social worker reported the 
appellant's diagnosis as PTSD that affected his work and 
social relationships, his ability to control his anger, and 
his abuse of alcohol.  It was noted he was an inconsistent 
wage earner in recent years, though the reasons for his 
problems were cancer surgery and back trouble.  It was noted 
he used alcohol in an attempt to control his anger.  The 
social worker did not discuss PTSD in the context of these 
areas, but mentioned his nightmares and sleep disturbances as 
impairments in his social functioning.  

VA examination in February 2002 diagnosed moderate PTSD and 
mild recurrent major depression.  The GAF score was 45.  It 
was noted that for the previous two years the appellant had 
received psychiatric counseling.  He had significant 
untreated depression and disturbances of sleep, appetite, 
interest in activities, exaggerated startle response, and 
withdrawal from all social contacts other than his immediate 
family.  At the examination, the appellant was casually 
dressed and moderately well groomed, his appearance notable 
for stained teeth and an odor of tobacco.  There was no 
evidence of current alcohol use or intoxication.  The 
examiner felt the appellant was honest, did not attempt to 
exaggerate his symptoms, and possibly was unintentionally 
underestimating his symptoms.  He reported having two 
alcoholic drinks per day, though the examiner did not render 
a diagnosis of alcohol dependence.  

VA clinical records from March to May 2003 noted the 
appellant had relevant speech, appropriate behavior, 
constricted affect, mildly depressed mood, and no evidence of 
a formal thought disorder or cognitive impairment.  Socially 
he shunned friends and avoided contact with his wife and 
neighbors.  The diagnoses were of PTSD with GAF scores of 50 
and 55.  

A VA medical opinion in August 2003 indicated the appellant 
referred himself for VA psychiatric treatment following a 
two-year history of insomnia, nightmares, daytime anxiety, 
and gradually intensifying depression.  The appellant 
complained of mild insomnia, irritability, short-term memory 
loss, nightmares with active "fighting" in his sleep, night 
sweats, loss of social interest and sexual drive, arguments 
with family, and periodic alcohol abuse.  It was noted that 
the appellant did not work due to a work-related back injury.  
Examination showed the appellant to be alert, oriented, with 
appropriate behavior, relevant speech, no formal thought 
disorder, constricted affect, and mildly depressed mood.  His 
cognitive functions were not impaired and he denied suicidal 
or other aggressive tendencies.  The diagnoses included 
prolonged PTSD and alcohol dependence.  The GAF score was 50.   
The examiner noted that, following the use of medications, 
the appellant's nightmares and daytime "flashbacks" 
diminished in their intensity and his insomnia was reduced.  

A VA psychologist in March 2004 indicated the appellant was 
enrolled in a substance abuse treatment program.  It was 
noted that he presented a classic symptom cluster associated 
with PTSD, including severe sleep disturbance due to combat 
nightmares, markedly diminished interest and participation in 
significant activities, intense feelings of estrangement and 
detachment from others, restricted range of affect, and 
difficulty expressing any feelings other than anger.  He was 
highly irritable and was prone to outbursts of anger.  He was 
wary of strangers and had difficulty dealing with his anxiety 
in social situations.  He had difficulty sustaining 
concentration and was easily distracted.  He displayed 
hypervigilance and had an exaggerated startle response.  
These symptoms made it difficult for the appellant to 
maintain employment (it was noted he was retired and not 
likely to return to work).  His social support structure was 
very limited; other than his family, he had few close friends 
and did not socialize.  He spent much of his time at home and 
with his family.  The examiner described the appellant as a 
lonely and socially isolated individual.  The examiner 
concluded by commenting that the appellant's symptoms had a 
profoundly negative effect on both his social and vocational 
functioning.  

VA clinical records in September 2003 indicated the appellant 
was alert and oriented, with appropriate behavior, relevant 
speech, constricted affect, mildly depressed mood, no thought 
disorder, and no impairment of cognitive function.  The 
diagnoses included prolonged PTSD and alcohol dependence, and 
a GAF score of 50.  

VA hospital records in February 2004, discussing the 
appellant's admission for detoxification from alcohol, 
diagnosed PTSD and alcohol dependence with a GAF score of 55.  
Other records that month discussing the psychiatric condition 
indicated the appellant had PTSD with a low mood, difficulty 
sleeping, intrusive thoughts, flashbacks, anxiety, startle 
response, crowd avoidance, self-isolation, hypervigilance, 
and intense anger.  He had no formal thought disorder, and 
did not have suicidal or homicidal ideation.  The diagnoses 
included PTSD and alcohol dependence with a GAF score of 50.  

VA clinical records in April 2004, part of treatment records 
for substance abuse, diagnosed alcohol dependence and PTSD, 
with a GAF score of 45.  

VA examination in April 2004 indicated the appellant 
complained of severe isolation, avoidance of others outside 
his immediate family, chronic anxiety, depression, 
irritability, explosiveness with episodes of loss of temper, 
sleep disturbances, and feelings of guilt with suicidal 
ideation (though there were no suicide attempts).  It was 
noted he had two legal issues in recent years, including a 
court order limiting his access to his daughter-in-law and an 
interview by police after he verbally assaulted another 
driver.  He described his relationships with family as 
extremely strained; three weeks before the examination, he 
became angry with his 30-year-old son and struck him, causing 
a bloody nose.  Also reported were several episodes of angry 
outbursts toward his spouse while driving.  It was noted he 
avoided all contact with friends or other family members.  

Mental status examination revealed the appellant as neatly 
dressed, with slow but expressive speech, anxiety, intrusive 
thoughts, avoidant behavior, some recent memory loss, no 
obsessional rituals, sleep disturbances, nightmares with 
night sweats, initial insomnia, and interrupted sleep 
unrelated to nightmares.  There was no impairment in thought 
processes or communication, and no evidence of delusions or 
hallucinations, though there was impaired impulse control.  

The examiner indicated that the appellant's PTSD-related 
symptoms included arousal symptoms, avoidant symptoms and 
reexperiencing symptoms, and described the appellant's 
psychosocial functioning as extremely limited.  The diagnoses 
were PTSD and alcohol dependence in remission for two months.  
The examiner indicated that the appellant's level of 
psychiatric symptomatology was best described as severe with 
severe impairment of vocational, recreational, and social 
functioning within his family.  

The GAF score was 45, which was noted to represent a 
combination of physical and PTSD symptomatology.  "It is 
impossible to differentiate the degree to which each physical 
and mental condition contribute to this and what their 
interrelationship is without resorting to pure speculation.  
Clearly, his physical condition has exacerbated his 
psychological symptomatology."  The examiner noted that "it 
is probable that [the appellant's] alcohol dependence 
developed as an adaptation to his [PTSD] and is considered 
secondary to his [PTSD]."  

Analysis

The evidence herein described has been adjudged by the RO to 
satisfy the criteria for a 30 percent evaluation.  That 
evidence reveals at least occasional deceases in work 
efficiency, at minimum intermittent periods of inability to 
perform occupational tasks, and symptoms of depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss, each 
an element of the 30-percent criteria.  

Yet the evidence throughout the course of this appeal also 
shows further evidence indicative of a 50 percent evaluation.  
For example, the appellant's affect was described as 
constricted, which could be interpreted as a flattened 
affect.  Though his speech was normal and there was no 
indication of panic attacks or of difficulty in understanding 
complex commands, there was memory impairment, disturbances 
of motivation and mood (a depressed mood), and obvious 
difficulty in establishing and maintaining effective work and 
social relationships.  For example, he has not worked in the 
period under consideration, has difficulty establishing or 
maintaining a friendship outside his home, and has had 
difficulties with the law.  Thus, the evidence supports the 
assignment of a 50 percent evaluation.  

The evidence also corresponds to the criteria for a 70 
percent evaluation.  The VA examination in April 2004 
indicated that the appellant exhibited suicidal ideation.  
Although the appellant apparently did not report any suicide 
attempt, suicidal ideation is an element of the criteria for 
a 70 percent evaluation.  That criteria further contemplates 
impairment of speech or abstract thinking, spatial 
disorientation, near-continuous panic, neglect of personal 
hygiene, and difficulty understanding complex commands, which 
are not shown in the record.  Nonetheless, there is evidence 
of impaired memory, impaired judgment and impulse control - 
especially in the context of his explosive anger and 
aggressiveness toward others - and an inability to establish 
or maintain relationships.  It is apparent that he has no 
other relationships than in his own home, that he had not 
been able to establish further relationships, and - based on 
his impaired impulse control and angry outbursts - that he 
has demonstrated he cannot effectively maintain existing 
family relationships.  Thus, the evidence is supportive of a 
70 percent evaluation.  

The evidence does not satisfy the criteria for a 100 percent 
evaluation.  There is no indication of an impairment in 
thought processes or in communication.  There is no 
indication that that appellant is persistently delusional or 
has persistent hallucinations.  The clinical and examination 
reports did not indicate any inappropriate behavior (beyond 
the angry outbursts that support the 70 percent evaluation), 
an inability in any way to maintain his personal hygiene in 
even a minimal way, or a persistent danger of hurting self or 
others.  Nor is there a suggestion of any disorientation to 
time or place, or any loss of memory for such basic concepts 
of the names of himself or his close relatives, or of his own 
occupation.  Thus, the evidence does not indicate a total 
occupational and social impairment.  

The conclusion reached by this analysis - that the evidence 
supports the assignment of a 70 percent evaluation - is 
consistent with the GAF scores recorded in the clinical 
records and examinations.  The scores found in the record and 
recited above are summarized as follows:

Date 					GAF Score

February 2002			45
March to May 2002			50 and 55
August 2003				50
September 2003			50
February 2004			50 and 55
April 2004				45

GAFs are defined under the provisions of the AMERICAN 
PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32, Fourth Edition (DSM-IV), that is to be used in 
the evaluation of the appellant's psychiatric disability.  
38 C.F.R. § 4.125 (2004).  

Most of these scores, at 45 and 50, are within the range of 
scores from 41 to 50 indicating serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  These findings are consistent with the 
characterization of the disorder by examiners as severe and 
with the assignment of a 70 percent evaluation as discussed 
earlier.  On two occasions, a score of 55 was assigned, which 
is within the range of scores from 51 to 60 indicating 
moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  As these scores were 
assigned at different times, and as they were assigned when 
other examiners assigned a close score of 50, these scores do 
not represent an improvement in the symptoms.  Thus, the 
totality of the evidence over the course of this appeal 
supports an increase in the disability evaluation to the 70 
percent level.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports a 70 percent evaluation for PTSD.  It is 
further the determination of the Board that the preponderance 
of the evidence is against an evaluation in excess of 70 
percent.  


ORDER

An initial evaluation of 70 percent for PTSD is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


